Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the amendment filed on 08/01/2022, applicant has amended claims 1, 3-5 and 7-8, and added new claims 17 and 18.  The art rejection of claims 1-8 over the reference to Iwata et al alone and in combination with Fisset et al has been withdrawn in view of the amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s specification does not clearly teach the requirement that “the resin supply amount is changed depending on the fineness acquisition value while the impregnated roller is being rotated at a constant speed”.  Original claim 9 or para [0009] teaches the following:
A method of manufacturing a tow prepreg …, comprising:…; acquiring as a fineness acquisition value a fineness, which is defined by a mass per unit length of the fiber bundle prior to being impregnated with the resin during conveyance thereof by the transport mechanism; supplying the resin to a roller surface of an impregnated roller configured to rotate at a constant speed; and bringing the fiber bundle during conveyance thereof into contact with the resin on the roller surface for impregnation to thereby form the tow prepreg; wherein, in the supplying the resin a resin supply amount of the resin to the roller surface is controlled based on the fineness acquisition value, in a manner so that a resin content of the tow prepreg becomes a target resin content”.
For the purpose of examination, the claim language of claim 9 as highlighted in combination with the limitation one or more processors of claim 1 is assumed.  “wherein the resin supply amount to the roller surface is controlled depending on the fineness acquisition value, and the impregnated roller is configured to rotate at constant speed when supplying the resin to the roller surface of the impregnated roller” is assumed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by JP-2004-209923.
As to claims 1 and 4, JP’923 discloses (see Figs 1 and 8, and para [0010-0100]) a tow prepreg manufacturing apparatus configured to manufacture a tow prepreg by impregnating with a resin a fiber bundle in which a plurality of fibers are bundled together (see Figs 1 and 8, para [0010]), comprising: an impregnated roller capable of rotating at a constant speed (see para [0027] for the bundle moving at a constant speed); a resin supply unit (tank 21 provided with rollers) configured to supply the resin to a roller surface of the impregnated roller (see Fig 1 for resin liquid in the tank and an equivalent impregnating roller in contact with the bundle on para [0086]); a transport mechanism (belt conveyor, see para [0084]) configured to bring the fiber bundle into contact with the resin on the roller surface and thereby form the tow prepreg while the fiber bundle is being transported (see fiber bundle moving in contact with the roller on para [0086]); a fineness acquisition unit (a fiber bundle gravimeter section 65 similar to the weight measurement section 14 of Fig 1, arranged upstream of the impregnated roller, see Fig 8) and configured to acquire as a fineness acquisition value a fineness, which is defined by a mass per unit length of the fiber bundle prior to impregnation with the resin during conveyance thereof by the transport mechanism (see Figs 1 & 8 and para [0027] [0084] for a belt conveyor intermittently drive for a predetermined time (cycle), the fiber bundle intermittently drawn by a predetermined length, and wherein the weight measuring part 14 measuring the weight of the fiber bundle R having the prescribed length) and one or more processors (see Fig 1 for control unit C), wherein the one or more processors cause the tow prepreg manufacturing apparatus to control a resin supply amount of the resin supplied to the roller surface by the resin supply unit, and wherein the one or more processors control the resin supply amount based on the fineness acquisition value (weight) of the fiber bundle prior to the impregnation with the resin (see para [0039]), in a manner so that a resin content of the tow prepreg becomes a target resin content (preset range amount of the resin), wherein the one or more processors include resin supply amount setting information which defines a relationship between the fineness and the resin supply amount to result in the target resin content, and control the resin supply amount so as to become a target resin supply amount determined from the resin supply amount setting information and the fineness acquisition value of the fiber bundle prior to the impregnation with the resin, in a manner so that a resin content of the tow prepreg becomes a target resin content (see para [0039] and Figs 1 and 8 the control device C in communication with the load gauge 39 measures the amount of resin attached to the fiber bundle R, determines whether or not the amount of the resin is within a preset range).
As to claim 2, in JP’923 (see Fig 1 and para [0039]) the one or more processors C include resin supply amount setting information capable of defining a relationship between the fineness and the resin supply amount to result in the target resin content, and control the resin supply amount as claimed. 
Regarding claim 3, in JP’923 (see Figs 1 and 8) a transport path of the fiber bundle by the transport mechanism (belt conveyor, see para [0084]) at a stage after a fineness acquisition position where the fineness acquisition unit (load meter 39) acquires the fineness acquisition value, a resin contact position is provided where the resin on the roller surface (see para [0086]) the fiber bundle come into contact with each other; and when a fineness acquisition location of the fiber bundle from which the fineness acquisition value is acquired at the fineness acquisition position has reached the resin contact position, the one or more processors C is capable of controlling the resin supply amount in a manner so that the resin supply amount of the resin in contact with the fineness acquisition location becomes the target resin supply amount corresponding to the fineness acquisition value at the fineness acquisition location (see para [0039]).
Regarding claim 5, in JP’923 (see Fig 1 and para [0030]) the fineness acquisition unit (39) includes include a fiber bundle basis weight measurement unit (28) measuring a mass per unit area of the fiber bundle and thereby obtaining a fiber bundle basis weight measurement value, and a fiber bundle width measurement unit measuring a width of the fiber bundle and thereby obtaining a fiber bundle width measurement value(see para [0030]), and acquire the fineness acquisition value based on the fiber bundle basis weight measurement value and the fiber bundle width measurement value.
As to claim 6, JP’923 (see para [0024] and Fig 1) teaches a blade (scraping device 24) configured to level a thickness of the resin on the roller surface prior to being brought into contact with the fiber bundle, wherein the one or more processors is/are capable of adjusting a distance between the blade and the roller surface in accordance with the resin supply amount (scraper device removing excess resin liquid to adjust the amount of resin adhering to the fiber bundle).
As to claim 7, JP’923 teaches (see Fig 1) a tow prepreg acquisition unit (39) configured to acquire a tow prepreg acquisition value, is defined by a mass per unit length of the tow prepreg during conveyance thereof by the transport mechanism; and a resin content acquisition unit (39) configured to acquire a resin content acquisition value of the tow prepreg, based on the fineness acquisition value and the tow prepreg acquisition value (see Figs 1 & 8 and para [0027] [0084] for a belt conveyor intermittently drive for a predetermined time, the fiber bundle intermittently drawn by a predetermined length, and wherein the weight measuring part 14 measuring the weight of the fiber bundle R having the prescribed length).
Regarding claim 8, JP’923 (see Fig 1, para [0030-0031]) the tow prepreg acquisition unit (39) includes one or more processors C include a tow prepreg basis weight measurement unit (28) measuring a mass per unit area (width and length) of the tow prepreg and thereby obtaining a tow prepreg basis weight measurement value, and a tow prepreg width measurement unit measuring a width of the tow prepreg and thereby obtaining a tow prepreg width measurement value (see para [0030] for the width of the fiber bundle bearing portion 40 is set), and the tow prepreg acquisition unit (39) is capable acquiring the tow prepreg acquisition value based on the tow prepreg basis weight measurement value and the tow prepreg width measurement value (see para [0030-0031] for the load meter 39 in communication with the control device C determining deviation amount and judging the amount of resin within a predetermined set range). 
With respect to claim 17, in JP923 the resin supply amount to the roller surface is capable of being controlled depending on the fineness acquisition value (through the control device C), and the impregnated roller is capable of rotating at constant speed when supplying the resin to the roller surface of the impregnated roller (see para [0027] the bundle moving at constant speed).

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  JP’923 has been found to be the closest prior art of record positively meeting the claimed structures of the tow prepreg manufacturing apparatus provided with a control device capable of operating the claimed intended use of the manufacturing apparatus as explained above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO2020/161516A1 teaches (see Abstract) method for producing towpreg by impregnating fiber bundles with resin to form single towpreg involves providing stock of fiber bundles for preparing towpreg, and measuring basis weight for each of the fiber bundles of stock before impregnation using resin.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/